DETAILED ACTION
	This is in response to communication received on 3/31/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/19/21.

Election/Restrictions
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zong et al. US PGPub 2019/0276933 hereinafter ZONG.
As for claim 1, ZONG teaches “To perform plasma polymerization coating, a device to be treated can be first placed in a vacuum chamber, and then carrier gas and gaseous organic monomer are dispersed into the vacuum chamber. The gaseous organic monomer is turned into a plasma state by discharging electrical power to the monomer to produce various types of reactive species. Next, additional reactions a method for depositing coating onto a substrate, comprising providing a monomer for creation of a protective coating on a substrate; energizing the monomer with a plasma generation system; and polymerizing the energized monomer onto the substrate in a plasma-enhanced chemical vapor deposition (PECVD) chamber.
As for claim 2, ZONG teaches “plasma is generated from carrier gas introduced from carrier gas pipe 109 into discharge cavity 104. The plasma is generated by applying an electrical discharge from discharge power source 108 to discharge source 107” (paragraph 139, lines 1-5) and “In some embodiments, a pulse electrical discharge or a periodic alternating electrical discharge may be applied by discharge power source 108 to generate plasma for release into vacuum chamber 101 during specific periods of process 600” (paragraph 142, lines 1-5), and further see Fig. 9 items 103 and 108, i.e. wherein the plasma generation system is remote from the PECVD chamber.
As for claim 3, ZONG teaches “then carrier gas and gaseous organic monomer are dispersed into the vacuum chamber. The gaseous organic monomer is turned into a plasma state by discharging electrical power to the monomer to produce various types of reactive species” (paragraph 19, lines 3-7), i.e. wherein the monomer is energized within the PECVD chamber.
As for claim 5, ZONG teaches “The monomer vapor may include a first vapor comprising at least one organic monomer with a low dipole moment. The low dipole polymer with a low dipole moment may reduce the interference to electrical signals across the plasma polymerization coating. In certain embodiments, the first vapor may include one or more of: p-xylene” (paragraph 145, lines 1-6), i.e. wherein the monomer is a para-xylene monomer.
As for claim 7, ZONG teaches “In one or more embodiments, radio frequency power source 103 is used for driving the electrical discharge” (paragraph 38, lines 3-5) and shown in Fig. 9, i.e. wherein the plasma generation system is a capacitively coupled radio frequency (RF) plasma generation system coupled to the PECVD chamber.
As for claim 8, ZONG teaches “The periodic electrical discharge may be a continuous electrical discharge or a discontinuous electrical discharge such as a pulse electrical discharge” (paragraph 154, lines 8-11) and “a DC bias waveform may be combined with a periodic waveform. The DC bias waveform may be used to configure the mean amplitude of the resulting composite waveform. For example, a positive DC bias waveform will increase the value of a square waveform” (paragraph 158, lines 1-6), i.e. wherein the plasma generation system is a pulsed direct current (pulsed DC) plasma generation system coupled to the PECVD chamber.
As for claim 9, ZONG teaches “In one or more embodiments, radio frequency power source 103 is used for driving the electrical discharge” (paragraph 38, lines 3-5) and shown in Fig. 9 to be remote from the chamber, i.e. wherein the plasma generation system is remote from the PECVD chamber.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zong et al. US PGPub 2019/0276933 hereinafter ZONG as applied to claim 1 and 5 above, and further in view of Dunbar et al. US PGPub 2006/0068519 hereinafter DUNBAR.
As for claim 4, ZONG teaches “In some embodiments, the carrier gas may include one or more of: helium, neon, krypton, and argon” (paragraph 139, lines 15-17).
further comprising bubbling argon through a saturation bottle to move the monomer into the PECVD chamber.
DUNBAR teaches “A method of making an electronic device by (a) depositing a substantially nonfluorinated polymeric layer onto a dielectric layer using a plasma-based deposition technique selected from the group consisting of (i) plasma polymerizing a precursor comprising monomers” (abstract, lines 1-5).
DUNBAR teaches “For plasma-based deposition, a similar process can be used… the material to be deposited is vaporized by exposure to vacuum, optionally with heating. A carrier gas can be used to transport the deposition material from its reservoir to the vacuum chamber by bubbling the gas through the liquid deposition material (that is, liquid monomer)” (paragraph 87, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further comprising bubbling argon through a saturation bottle to move the monomer into the PECVD chamber in the process of ZONG because DUNBAR teaches that such a method is capable of providing a monomer to a chamber so that plasma polymerization can take place.
As for claim 6, ZONG teaches “The monomer vapor may include a first vapor comprising at least one organic monomer with a low dipole moment. The low dipole polymer with a low dipole moment may reduce the interference to electrical signals across the plasma polymerization coating. In certain embodiments, the first vapor may include one or more of: p-xylene” (paragraph 145, lines 1-6) and ZONG teaches “In some embodiments, the carrier gas may include one or more of: helium, neon, krypton, and argon” (paragraph 139, lines 15-17).
further comprising bubbling argon through a saturation bottle for para-xylene monomer to move the para-xylene monomer into a PECVD chamber.
DUNBAR teaches “For plasma-based deposition, a similar process can be used… the material to be deposited is vaporized by exposure to vacuum, optionally with heating. A carrier gas can be used to transport the deposition material from its reservoir to the vacuum chamber by bubbling the gas through the liquid deposition material (that is, liquid monomer)” (paragraph 87, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further comprising bubbling argon through a saturation bottle for para-xylene monomer to move the para-xylene monomer into a PECVD chamber in the process of ZONG because DUNBAR teaches that such a method is capable of providing a monomer to a chamber so that plasma polymerization can take place.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zong et al. US PGPub 2019/0276933 hereinafter ZONG as applied to claim 1 above, and further in view of Zheng et al S PGPub 2018/0258243 hereinafter ZHENG.
As for claim 10, ZONG teaches “Plasma chemical vapor deposition (PCVD) is a technology that uses plasma to produce a protective coating on the surface of a device” (paragraph 22, lines 1-3).
ZONG is silent on wherein the monomer polymerizes by step-growth polymerization.
ZHENG teaches “The invention provides a composition for adhering one or more polymers to a substrate” (abstract, lines 1-2) and “The next step will be the reacting of the composition-coated surface with one or more monomers 52, such as p-xylylene, to 32. This reacting step can be conducted by any known polymerization or graft polymerization techniques, such as but not limited to, free radical chain-growth polymerization, for example, chemical vapor deposition (CVD) of Parylene. However, a person skilled in the art would understand that any other manner of polymerization technique such as but not limited to, bulk, solution, suspension, and/or emulsion polymerizations, and free radical chain-growth polymerization, ionic chain-growth polymerization, ring opening polymerization and/or step-growth polymerization, may also be applicable” (paragraph 44)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the monomer polymerizes by step-growth polymerization in the process of ZONG because ZHENG teaches that it was one of the well-known systems used to polymerize para-xylene monomers that are used in ZONG. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717